DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 are pending in the instant application.  

Priority
This application, filed on February 12, 2021, claims priority from Japanese Patent Application No. 2020-039496 filed on March 9, 2020.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 02/12/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-6 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains phrases “expanding the particles to a predetermined size”, and “firing the support”.  However, the term “predetermined size” is not described in Applicant’s specification, and is subject to subjective interpretation.   Regarding “firing the support”, the specification does not describe the firing temperature nor the pressure under which the process of “firing the support” is carried out.  One ordinary skilled in the art would have known that the firing condition is critical for manufacture a catalyst. Therefore, claim 1 is indefinite.   Claims 2-6 depending on claim 1 are rejected, accordingly.    
In addition, claim 2 also contains “the predetermined size”, and the claim 2 is indefinite for the same reason. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2020/204571 (“the `571 publication”, English equivalent US20220203337) claims foreign priority to KR 10-2019-0039571 filed on April 4, 2019, in view of U.S. Patent No. US 8,133,841 (“the `841 patent”).

Applicant’s claim 1 is drawn to a method for manufacturing a catalyst, the method comprising: depositing a catalyst slurry comprising at least a catalyst metal and water on a support; depositing particles of a water-absorbing polymer on a surface of the catalyst slurry;
expanding the particles to a predetermined size with the water present in the catalyst slurry; and
firing the support having the catalyst slurry and the particles deposited thereon.

Applicant’s claim 4 is drawn to a catalyst manufactured by the method according to Claim 1.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `571 publication discloses an exhaust gas purification catalyst for removal THC, CO, and NOx with a multilayered structure and containing Rh, Pd, or both as at least one precious metal component, and a method of manufacturing the same (Abstract).   The `571 publication discloses a method of manufacturing a catalyst body including a thin layer containing a precious metal component, the method including the steps of: (i) producing a Pd-impregnated support and a Rh-impregnated support; (ii) mixing the impregnated supports with an additive to prepare a slurry washcoat; (iii) applying the slurry washcoat on a substrate to form a lower layer and a middle layer; and (iv) applying a polymer coating solution containing a Pd component on the middle layer to form a thin layer having a thickness of 20 μm [0008].  The `571 publication discloses the catalyst slurry contains aqueous Pd nitrate (i.e. water containing slurry) and aqueous Rh nitrate [0022].  Example 1 of the `571 publication specifies the step (iv) by applying a polymer (i.e. polypropylene glycol solution) coating solution containing a Pd component on the middle layer to form a thin coating layer, dried, and calcinated to form a catalyst body.  
The `841 patent discloses a honeycomb catalytic structure 
    PNG
    media_image1.png
    217
    251
    media_image1.png
    Greyscale
 which is suitably used for purification of to-be-purified components such as carbon monoxide (CO), hydrocarbons (HC), nitrogen oxides (NOx), sulfur oxides (SOx) and the like, contained in exhaust gases emitted from automobiles engines, construction equipments engines, and stationary engines for industries as well as combustion equipment, etc.; a precoated support for producing the above honeycomb catalytic structure; and a process for producing the above honeycomb catalytic structure (Abstract). The `841 patent discloses the honeycomb structure comprising porous partition walls having a large number of pores, disposed so as to form a plurality of cells extending between the two end faces of the honeycomb structure and plugging portions disposed at either one end of each cell, and a catalyst layer containing a catalyst, supported at least on the inner surfaces of the pores of the honeycomb structure (col. 3, lns.10-19).  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly Applicant’s claim 1 and the `571 publication is that the prior art does not teach applying particles of a water-absorbing polymer.  Instead, the`571 publication discloses applying a polymer coating solution (i.e. polypropylene glycol solution in Example 1) containing a Pd component on the middle layer to form a thin layer.  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed method would have been obvious over the method disclosed in the `571 publication because the particles of a water-absorbing polymer and a polypropylene glycol solution in Example 1 would have resulted in a substantially similar coating layer after firing or calcinating.  One ordinary skilled in the art would optimizing the process to make a catalyst with the substantially same coating layer with the same application, namely an exhaust gas purification catalyst for removal THC, CO, and NOx.  In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  

In terms of claims 2 and 3 wherein the support has a plurality of cells defined by partition walls, the `841 patent discloses the honeycomb structure comprising porous partition walls having a large number of pores, disposed so as to form a plurality of cells extending between the two end faces of the honeycomb structure and plugging portions disposed at either one end of each cell, and a catalyst layer containing a catalyst, supported at least on the inner surfaces of the pores of the honeycomb structure (col. 3, lns.10-19).  

In terms of claims 4-6, the catalyst manufactured by the method of claims 1-3, both the `571 publication and the `841 patent teach the exhaust gas purification catalysts for removal THC, CO, and NOx by the methods articulated above.

Conclusions
Claims 1-6 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731